Order filed March 7, 2013




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                             NO. 14-12-00911-CV
                                  ____________

                  IN THE INTEREST OF L.E.A. AND V.C.A


                   On Appeal from the 418th District Court
                          Montgomery County, Texas
                    Trial Court Cause No. 12-07-07969 CV

                                   ORDER

      The clerk’s record was filed November 21, 2013.           Our review has
determined that relevant items have been omitted from the clerk’s record. See Tex.
R. App. P. 34.5(c). The record does not contain:

            Order Consolidating Cause No. 09–06–05858 from County Court at
      Law #1, Montgomery County into Cause No. 09–06–05492 in the 418th
      District Court, Montgomery County, filed on or about September 22, 2009.
           Petition to Establish Parent–Child Relationship, Cause No. 09–06–
      05858 from County Court at Law #1, Montgomery County, filed on or about
      June 11, 2009.
            Respondent’s Original Answer, Cause No. 09–06–05858 from
      County Court at Law #1, Montgomery County, filed on or about September
      14, 2009.
            Motion for Substituted Service and Affidavit in Support of Motion
      for Substituted Service, Cause No. 09–06–05858 from County Court at Law
      #1, Montgomery County, filed on or about August 6, 2009.
           Order Authorizing Substituted Service, Cause No. 09–06–05858 from
      County Court at Law #1, Montgomery County, filed on or about August 6,
      2009.
           Return of Service (Officer’s Return, Cause No. 09–06–05858 from
      County Court at Law #1, Montgomery County, signed by Deputy Constable
      J. Loggins on or about August 12, 2009.
          Affidavit, Deputy Constable James R. Loggins, Pct. 1, Montgomery
      County, Cause No. 09–06–05858 from County Court at Law #1,
      Montgomery County, filed on or about September 1, 2009.
      The Montgomery County District Clerk is directed to file a supplemental
clerk’s record on or before March 21, 2013, containing the above-listed items.

      If the omitted items are not part of the case file, the district clerk is directed
to file a supplemental clerk’s record containing a certified statement that the
omitted items are not a part of the case file.



                                  PER CURIAM